 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppalachian Power Company and U-5 System Coun-cil, International Brotherhood of Electrical Workers,AFL-CIO. Case 5-CA-5590June 14, 1973DECISION AND ORDERBy CHAIRMAN MILLERAND MEMBERSFANNINGAND PENELLOOn February 27, 1973, Administrative Law JudgeSidney D. Goldberg issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the Charging Partyfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Appalachian Power Company, Cleveland,Virginia, its officers, agents, successors, and assigns,shall take the action set forth in the AdministrativeLaw Judge's recommended Order.1The Respondent has excepted to certaincredibilityfindingsmade by theAdministrative Law Judge.It is the Board's establishedpolicynot to overrulean AdministrativeLaw Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products,Inc, 91 NLRB 544,enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexaminedthe recordand find no basis for reversing his findingsDECISIONSIDNEYD. GOLDBERG, Administrative Law Judge: Thiscase, tried before me at Norton, Virginia, on September 13and 14, 1972, presents the issue of whether Wade B. Bookerwas discharged for union activities or because of his inade-quacy on the job. There is evidence of both and the determi-nation of this issue is dependent upon the credibility of thewitnessesand the inferences that should be drawn from thefacts established by their testimony.The complaint herein,'issued pursuant to Section 10(b)of the National Labor Relations Act, as amended(the Act),alleges that AppalachianPower Company (Respondent orthe Company),interrogated Booker concerning his inten-tion to joinLocal 2175,International Brotherhood of Elec-tricalWorkers,AFL-CIO,and discharged him because heexpressed his intention to do so.The Companyanswered,denying these allegations of the complaint and alleging thatBooker,a probationaryemployee,had been terminatedprior to the completion of his 6 months'probationary period"because of his unsatisfactory performance of assigned du-ties."The issues so presented came on for trial before meas set forth.All parties were represented and were affordedan opportunity to adduce evidence, cross-examine witness-es, and argue on the facts and the law. The excellent brieffiled by the company has been considered.For the reasons hereinafter set forth in detail,I find thatthe Company discharged Booker because of his expressedintention to join the Union and to refuse to work during theexpected strike andthat the Companythereby violated Sec-tion 8(a)(3) and(1) of the Act.Upon the entire record herein,and upon the demeanor ofthe witnesses while testifying, I make the following:FINDINGS OF FACT1.The partiesThe Company, part of the multistate American Light &Power system, operates electric generating plants in theCommonwealth of Virginia, including one at Cleveland,Virginia, called the Clinch River plant. It annually importssupplies valued at more than $50,000 and has annual reve-nues of more than $250,000. It admits that it is engaged ininterstate commerce and I so find.The union is a labor organization.2.Backgrounda.The plantThe Clinch River plant was constructed in 1958 and gen-erates electricpower by burning coal. It operates 24 hoursper day and 7 days per week, with a staff consistingnormal-ly of about 140 employees. In November 1971, when theevents involved in this case occurred, the chief official of theplant, the plant manager, was T. W. Albion andthe assis-tant plantmanager wasR. E. Senter. Below these two topofficials, the major portion of the staff is divided into twodivisions, operations and maintenance, each headed by anofficial having the title of "Supervisor." At this time, Thom-as D. Watson was operations supervisor and Howard Fer-guson was maintenancesupervisor.The employees of the operations divisionare assigned tofour shifts which are on duty in rotation to keep the plantoperating. The shifts are designated A,B,C, or D and eachis headed by a shift engineer. The maintenance employees,designated as "mechanics" and "helpers," are directly su-pervised by maintenance foremen.1 Issued June30, 1972,on a chargefiledMay 1, 1972204 NLRB No. 35 APPALACHIAN POWER CO.In addition to the employees in these two major divisions,there are employees in the labor gang,who perform serviceswherever needed.Probationary employees are customarilyassigned to the labor gang.Here they first learn the layoutof the plant as they perform cleaning,driving,and variousother minor chores. As soon as capable,they are trained inthe various functions of plant employees,such as coal han-dling,and they learn other skills by helping the operatingand maintenance employees.b.The contractLocal 2175,InternationalBrotherhood of ElectricalWorkers,AFL-CIO (the Union),has been recognized as thecollective-bargaining representative of the Company's oper-ating and maintenance employees at the Clinch River plant.Other locals of the same International have been recognizedas the representatives of similar employees at other plantsof the company and 10 locals so recognized have organizedthemselves into the U-5 System Council for collective bar-gaining with the company.A contractbetween the Compa-ny and these 10 locals was signed September 27, 1968,covering the period from October 1,1968, to September 30,1971. On September29, 1971,just before the expiration ofthis contract,the parties signed an agreement extending it"through November13, 1971."The contract contains no requirement that any employeebecome or remain a member of any labor organization. Italso specifically excludes probationary employees from itscoverage.All parties herein agree that the arbitration provi-sions of the contract are not applicable to Booker and thatthey may not be invoked to resolve the dispute underlyingthis case.3.Summary of eventsWade B. Booker was hired by the Company on May 17,1971, and his 6 months' probationary period would haveexpired onWednesday,November 17. According toBooker's testimony,on two occasions during the week be-fore the strike,in the presence of supervisors,he declaredhis allegiance to the Union,announced that it was his inten-tion to apply for membership as soon as he became eligible,and stated that he would refuse to work during the strikethat was imminent.At the close of his workday on Friday,November 12, Booker was told that his attitude toward hiswork was unsatisfactory and he was discharged.The agreement extending the collective-bargaining con-tract expired at midnight on Saturday,November 13, andimmediately thereafter,at 12:01 a.m., on November 14, theunion struck.By using supervisory personnel,all the re-maining probationary employees,and company employeesfrom a nonunion plant,the Clinch River plant was keptoperating until the strike was settled early in December.4.Contentions of the partiesThe General Counsel and the Union contend that Bookerwas discharged because of his expressed approval of theprinciple of collective bargaining,his expressed intention tojoin the Union as soon as he became eligible to do so, and185his statement that he would not work during the strike.The Company contends that its sole reason for discharg-ing Booker was the inadequacy of his performance as anemployee.5.Discussion and conclusionsa.Booker's union statementsIt is not disputed that the first part of November,particu-larly the week of November 7 to 13, was a tense period inthe plant.The agreement extending the union contract wasdue to expire Saturday evening,November 13, and compa-ny officials testified that they expected and were makingpreparations for a strike.Booker testified that,about November 1, he began todiscuss with other probationary employees the possibilitythat they might be required to work during the strike. Book-er testified that he"made it plain"to everyone with whomhe talked that he would not work during the strike becausehe believed in the union and wanted to join it;that if he hadto work the 2 or 3 days necessary to complete his probation-ary period,he would do so and then go out on strike withthe union members.On two occasions during the days immediately precedingthe strike,Booker testified,he made these statements in thepresence of two supervisory officials of the Company, Ed-ward C.Carr,the maintenance foreman,and Norwood Din-gess,foreman of the labor gang. Carr admitted having beenpresent in a group including Booker when there was discus-sion about the union, but he testified that when the unionwas mentioned,in accordance with instructions from topmanagement,he left the group.Carr testified that he did notremember any specific comments by Booker concerning theunion, the strike,or whether he would work during it. Inview of his testimony that he moved away when the unionwas mentioned,it is obvious that he had already heard sometalk on the subject and he did not attribute the union state-ments to any other employee. Accordingly,upon consider-ation of the testimony of both Booker and Carr, togetherwith the demeanor of each of them while testifying, I findthat Booker made the statements he described and that Canheard him make them. Norwood Dingess,who was Booker'sdirect supervisor,was named by Booker as having beenpresent, and only 5 to 7 feet away in a quiet place, onanother occasion when Booker made the same statementsconcerning his intention to join the union and not to workduring its strike.Dingess was a witness in this case,but wasnot questioned concerning his presence during the discus-sion of the Union and the upcoming strike as described byBooker. I accept,therefore, Booker's uncontradicted testi-mony on this point and find that Dingess also heardBooker's statements.b.The discharge of BookerOn Friday,November 12, just before 3 p.m., the end ofthe day shift,Operations Manager Watson asked Booker tocome to his office when the shift ended.A few minutes after3 o'clock,Booker went to Watson's office,finding Watsonthere alone.A moment later,Maintenance Manager Fergu- 186DECISIONSOF NATIONALLABOR RELATIONS BOARDson came in;both Booker and Ferguson testified that Fer-guson asked Booker how he liked working at the plant andthat he noted that Booker's probationary period would soonbe up. Booker testified that Ferguson then asked him wheth-er he planned tojoin the union and that, when he answered:"Yes, definitely," Ferguson said: "Well, make today yourlast day." Both Ferguson and Watson denied that there wasany reference to the union, but both Ferguson and Bookeragreed that the discharge had been effected before Carr andDingess entered the room. It is not disputed that Fergusonsaid these two supervisors had been summoned so thatBooker could have an opportunity to question them, if hewished, about the matter. All five agreed that there wassome talk about Booker's performance of his duties andthat,while the company officials conceded that he per-formed well,theyclaimed that he "lacked initiative."The disputed element of the discharge interview, that is,whether Ferguson asked Booker whether he intended to jointheunion, if found,would strongly support theGovernment's case. Moreover, it is separately alleged in thecomplaint as coercive interrogation violative of Section8(a)(l) of the Act.While Booker testified to this exchange several times, healso testified on rebuttal to a conversation which he hadwith Ben Thompson, the shift engineer on D shift, to whichBooker had been assigned on the day he was discharged.According to Booker, he had gone back to the plant, on thenight of the strike or a day later, to recover a jacket he hadleft in the coal room and he met Thompson. Booker testifiedthat Thompson said: "I can't understand why they firedyou," and that he answered: "I don't either, unless it's justbecause of the union, because I was so open about it." 2There was also undisputed testimony by Houchins, theplant personnel supervisor, that on November 12 he metBooker in the hall and that Booker appeared distressed anddepressed; that he asked Booker what was the matter andthat Booker answered: "They've let me go, they've fired me,they don't like my work." These statements by Booker, inmy opinion, seriously undercut his testimony that Ferguson,upon receiving an affirmative answer to his question aboutBooker's intention to join the union, immediately dis-charged him. If the exchange with Ferguson had occurredas described by Booker, it seems unlikely that, answeringHouchins' question immediately thereafter, he would havefailed to mention it or that, a day or 2 later, he would haverespondedequivocally, as he did, to Thompson's remark.Accordingly, not only is Booker's testimony on this pointinsufficient to overcome the positive denials of Fergusonand Watson, but my total impression of these two officialswas that they were much too knowledgeable for either tohave made a statement so revealing of union animus. Ac-cordingly, the evidence is insufficient to justify a findingthat Ferguson made the statement in question.c.Senter's statementIn preparation for the strike set to begin at 12:01 Sundaymorning, the six remainingprobationaryemployees of the2Thompson did not testify.Clinch River plant were brought into the plant on Saturdayafternoon. They were provided with sleeping quarters sothat they would be able to remain inside the plant through-out the strike.Two of these probationary employees, Michael D. Killionand Robert E. Adams, testified that on Saturday eveningfour of them were sitting in their sleeping quarters talkingwith R. E. Senter, the assistant plant manager, that one ofthe probationers asked Senter what would have happenedto a probationary employee who had refused to report forduty during the strike, and that Senter answered that suchan employee would have been severed from the payroll.This testimony was not disputed. There is no reason toquestion the credibility of these two employees and I findthat the exchange occurred as described. The incident is notalleged as a violation of the Act and no such conclusion isdrawn. It constitutes evidence, however, contributing to thefinding herein that the use of the probationary employeeswas part of the Company's plan for operating the plantduring the strike and that Booker's advance announcementthat he would refuse to work during the strike was theimmediate cause of his discharge.d.The company's defenseIt is the company's contention, as stated in the answer,that its reason for discharging Booker was "his unsatisfacto-ry performance of assigned duties."In support of its position, the company presented testimo-ny by 11 of the plant's supervisory staff and documentaryevidence concerning Booker and the other probationers inthe plant at the time. The testimony of the supervisors indi-cated that Booker performed competently when he was as-signed particular tasks in maintenance and operations, butthat he liked to talk and tended to wait until being toldbefore performing tasks that some of the supervisors felt heshould have done on his own. The undercurrent of theircriticism was that Booker "lacked initiative." While therewere a few references to specific instances of lax perfor-mance,3 the characterizations were mostly subjective in na-ture and appeared to contain at least a trace of personalanimosity. All of the Company's witnesses conceded thatBooker had never received a written or formal reprimandand no memorandum of faulty performance was in his file.The Company's procedure for job performance evalua-tion of probationary employees directs that two written7Booker admitted that on one occasion,after he had swept a floor, Bus-kirk,the shift engineer,told him to do it again and he did. On cross-examina-tion,Buskirk conceded that his own standards of performance wereunusually high Buskirk also criticized Booker for failing to stay "on thework," but, again on cross-examination, reluctantly conceded that it was partof Booker's job to leave whatever he was doing and to open and close thefront gate when the daytime guard was not onduty.In the instances of theash hopper cleaning and the freeing of the coal chutes, it is obvious that thesupervisors'testimony on each of them was based upon an initial impressionand failed to take into account Booker's uncontroverted explanation for hisdelay or apparent inactivity Carr's testimony about Booker's failure to keepclearing away the empty bags during the relining of the ash hopper withgunnite concedes that he,Carr,was not in direct charge of that job but hadfour separatejobs going and that he merely passed thisjob from time to time.Booker denied beingon that job and McFarland,the master mechanic indirect charge of thejob, testified that he had no recollection of Booker beingon it while the gunnite was beingsprayed. APPALACHIAN POWER CO.evaluations, on prescribed forms, shall be completed "priorto the time the employee completes four months of employ-ment" and that the contents of these evaluations should bediscussed with the employees. Two such forms were pro-duced by respondent as having been in Booker's file at thetime he was discharged, but it is undisputed that their con-tents were never discussed with him.One of the forms, undated, was partly filled out by Nor-wood Dingess, foreman of the labor gang and Booker'ssupervisor when he was not assigned elsewhere, who testi-fied that he made the entries "just a few days before his sixmonths was up, maybe a week or maybe two weeks." Healso testified that, because he had not completed it, he hadnot sent it to the office.4 There were entries on only the firstpage of the 2-page form and Dingess rated Booker in onlythree of the six area listed. The few entries indicate a mix-ture of competence in performance and failure to "take holdof work." In his testimony, Dingess conceded that Booker"knew how to do the job," that "he done his job well," andthat he did "a good job" driving a pickup truck, but he alsotestified that sometimes Booker "was slow about takinghold, being a leader and going ahead and doing the job."He further testified that he agreed with the decision to ter-minateBooker's employment because "he was slow abouthis work." He admitted that he had never talked with Book-er about these alleged shortcomings.The other evaluation form produced by the Company isdated October 3, 1971, and is signed by R. Crumbaker, theassistant shift engineer on D shift. While the company re-cords show that Booker, during his 134 days of employ-ment, spent 15 days on D shift, Crumbaker testified thatBooker was not on that shift when he made out the reportand that he did not discuss it with him. This evaluation alsoshows ratings of "good" in "quality of work," "dependabili-ty,""attitude," and"aptitude," but ratings of "fair"in "jobknowledge" and "quantity of work," and an overall ratingof "good." The line, designated "Immediately qualified forpromotion," shows that it had been completed with an in-sertion, "U.O.A. [utility operator grade A] classification," 5but this insertion is crossed out. Crumbaker's direct testimo-ny was that Booker, during part of the 15 days he was onthe D shift, operated the trippers and conveyors used inrunning coal and that here he "did a good job." WhenBooker was not running coal, Crumbaker testified, he wassweeping and on this task "his quality work . . . was belownormal"; that "he didn't seem to want to stay on the job andhe sat around and talked to anybody that came along."Crumbaker further testified that he prepared the evaluationreport at the request of Watson, then supervisor of opera-tions, and that, after inserting the entry about Booker'squalification for immediate promotion, he "scratched itout" because he "had mixed feelings about this employee."On cross-examination, however, Crumbaker conceded thatBooker was not only qualified for promotion to utility oper-ator A, where he would be required to do little or no sweep-ing, but that he was also qualified to work on the burner°In view of this testimony, Watson's statement that he read this evaluationrepsort unfavorably affects his credibility and his testimony as a whole.The reference by company counsel to this entry as "utility operator B"is unjustified, as the "A," although stricken through, can be clearly seen187deck, where he would be required to have the competenceto step up to a "red circle" (premium pay) position as"equipment operator." Crumbaker also conceded thatBooker was qualified "for many jobs" at the plant and thatThompson, his superior and the shift engineer on D shift,shared that view. His testimony about the "secondthoughts" that led him to cross out the promotion entry istherefore, to say the least, inconsistent with this testimonyconcerning Booker's qualifications.The principal difficulty with these "job performance re-views" as part of the Company's case, however, is that Fer-guson, who testified that he made the decision to dischargeBooker, also testified that he did not believe that he checkedthese progress reports in making his decision. The informa-tion upon which he acted, Ferguson testified, was verbaland consisted of reports from Carr, Dingess, and Yard Su-pervisor Roush. This was his reason, he stated, for havingCarr and Dingess attend the meeting at which Booker wasdischarged.Although the foregoing discussion deals with theCompany's case in some detail, it must be noted that, witha single reservation, it is both unnecessary and inappropri-ate in this case to make any finding concerning Booker'sactual competence as an employee. The single reservationis a finding, which I here make, that the evidence does notso clearly prove Booker's lack of competence as to precludeany reasonable conclusion that there was any other motivefor his discharge. On the contrary, the evidence concerninghis competency is both close and equivocal.e.Conclusions concerning the Company'smotiveIt is so well established as to require no citation of author-ity that,so far asthisAct is concerned, an employer maydischarge an employee for any reason or no reason, provid-ed that its real reason is not that of encouraging or discour-agingmembership in a labor organization. Conversely,therefore, if the employer's real reason for discharging anemployee is that of discouraging such membership, the exis-tence of other reasons that might have justified discharge isirrelevant.Upon consideration of all the evidence in thiscase, I find that the real reason that Booker was dischargedwas his stated intention to join the union andhis statedintentionto refuse to work during the strike.In reaching this conclusion, I have given considerableweight to the timing of Respondent's action. Ferguson testi-fied that he made his initial decision to discharge Booker onThursday, November 11, the previous day, and that hereached that decision after talking with Carr,Dingess, andRoush .6 It has been established, without serious contradic-tion, that Booker made statements of his intention to jointhe union and to refuse to work during the expected strike-except for the 3 days necessary to complete his probationaryperiod and to make him eligible to join the union-withina day or 2 immediately preceding his discharge. It was dur-ing this week, moreover, that tensions were increasing in theplant as preparations were being made to operate despitethe expected strike. It is not disputed that the company6 In view of this testimony by Ferguson,it is obviousthatthe well-orches-tratedchorus of testimony by all the othersupervisors to prove Booker'sinadequacyfor permanentemploymentis irrelevant 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDincluded theuse of itsprobationary employeesin its plansto keep the plant operating and the record shows that all ofthem were kept inside the plant, available for duty 24 hoursper day during the strike. With these preparations underway, Booker's statementof his intention not to work duringthe strike but to go out with the union members was fol-lowed by his immediate discharge. Direct evidence of un-lawful motivation is rarely available in these cases but thecircumstanceshere 7 constitute adequate evidence, in myopinion, of the existence of the unlawful motive. According-ly, the factual background of Booker's discharge, togetherwith the statement of Assistant Plant Manager Senter thatany probationer who failed to report for work during thestrike would have been discharged, makes inescapable theconclusion that Booker was discharged because of his de-clared intentions, and I so find.In givingthis consideration to the timing of Booker'sdischarge, I do not overlook the fact that Friday, November12, was the end of the last full week of his employment priorto the completion of his probationary period, but Fergusontestified that a probationary employee whose performanceis considered inadequate for permanent employment wouldhave had those inadequacies pointed out to him by hisimmediatesupervisors well before the end of the probation-ary period and only if he failed to remedy those inadequa-cies would he be terminated. It is not disputed that, exceptfor Buskirk's direction that Booker resweep a floor, no su-pervisor ever called Booker's attention to the many inade-quacies of performance to which they testified in this case.Moreover, none of the defects in Booker's performance towhich Carr,Dingess, and Rousch testified had its origin inany incident later than a date 3 weeks before Booker's ter-mination and that one, that of Carr dealing with the failureof someoneto keep the ash hopper area clear of emptiedgunnite sacks, is not clearly established as a default byBooker. If Crumbaker's October 3 evaluation report was, astestified, indicative of an undesirable employee, it is diffi-cult to understand why it was not brought to Booker's atten-tion and why no action was taken. On the other hand,Booker was not discharged until more than a month later,against the background of an imminent strike, closely fol-lowing his statement that he would not work during thatstrike except long enough to complete his probationary pen-od 8The Company's claim that it was free of union animus isbased upon the absence of findings of unfair labor practicesin this or other cases and upon its collective-bargainingrelationship with the Union. However free of animus thisrelationship might have been before and since the time ofBooker's discharge, at that particular time the parties wereabout to enter into one of the most arduous struggles inlabor-management relationships, an effort to keep operat-ing despite a strike, and an inference that the Company hadno union animusat that time would be naive.7The basicfacts in this case are establishedby company proof and on thebasis of additionaltestimony, by Bookerand others,that is eitherconcededor undisputed.8 "The abruptnessof a discharge and its timing are persuasive evidence asto motivation.. " N. L. R. B v Montgomery Ward & Co, 242 F.2d 497, 502(C.A 2, 1957),cert.denied355 U.S 829; cited with approvalN L R B vAdvancedBusinessForms, 474F.2d 457 (C A. 2, 1972)For the foregoing reasons, I find that the Company's realreason for discharging Booker was his declared intention tojoin the Union as soon as his probationary period was com-pleted and then to go out on strike with the other unionmembers. This action constituted discrimination to discour-age Booker from becoming a member of the Union and tointerfere with his right to engage in concerted activities withother members of the union. Accordingly, the Companythereby violated Section 8(a)(3) and (1) of the Act.6.The effect of the unfair laborpractices upon commerceThe activities of Respondent, set forth in findings of fact2, 4, and 5, above, occurring in connection with its opera-tions described in finding of fact 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take affirmative action designed toeffectuate the purposes of the Act.Having found that Respondent, by terminating the em-ployment of Wade B. Booker to discourage his membershipin the Union and his activities in support of the Union,committed unfair labor practices, I shall recommend that itoffer him reinstatement to the position he held on Novem-ber 12, 1971, or, if that position no longer exists, to a posi-tion substantially equivalent thereto,without loss ofseniority or other rights and benefits, and that it make himwhole for any loss of compensation he may have suffered,computed in the manner prescribed in F.W.WoolworthCompany,90 NLRB 289, and with interest at 6 percent perannum as prescribed inIsisPlumbing & Heating Co.,138NLRB 716.Upon the foregoing findings of fact and upon the entirerecord herein, I reach the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.At the time of the activities set forth in the Decision,R. E. Senter and Howard Ferguson were supervisors ofRespondent within the meaning of Section 2(11) of the Actand acted as its agents.4.By terminating the employment of Wade B. Bookerfor declaring his intention to go out on strike with the mem-bers of the Union, Respondent interfered with, restrained,and coerced employees in the exercise of rights guaranteedin the Act and committed an unfair labor practice within themeaning of Section 8(a)(1) of the Act.5.By terminating the employment of Wade B. Bookerbecause of his declared intention to join the Union, Respon- APPALACHIAN POWER CO.189dent discriminated against him to discourage his member-ship in the Union and committed an unfair labor practicewithin the meaning of Section 8(a)(3) of the Act.6.The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDERSbe maintained by it for 60 consecutive days therafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by it to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 5, in writing,within 20 days from the date of the receipt of thisDecision,what steps it has taken to comply herewith.3.The complaint, insofar as it alleges violations of theAct not foundin the Decision, is herebydismissed.Respondent, Appalachian Power Company, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Terminating the employment of any employee be-cause he or she engaged in concerted activities for the pur-pose of collective bargaining or mutual aid or protection.(b)Discouraging membership in Local 2175,Interna-tional Brotherhood of ElectricalWorkers, AFL-CIO, orany other labor organization, by terminating the employ-ment of, or otherwise discriminating against, any employee.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of their rightto self-organization, to form, join, or assist the above-namedlabor organization, or any other labor organization, to bar-gain collectively through representatives of their own choos-ing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer to Wade B. Booker immediate and full rein-statement to his former position or, if that position no lon-ger exists,to a position substantially equivalent to thatwhich he held immediately prior to November 12, 1971,without prejudice to his seniority or other rights and privi-leges, and make him whole for any loss of wages in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c)Post at its Clinch River plant, Cleveland, Virginia,copies of the attached notice marked "Appendix." 10 Copiesof said notice, on forms provided by the Regional Directorfor Region 5, after being duly signed by its representative,shall be posted by it immediately upon receipt thereof, and9In the event no exceptionsare filedas provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions, and recommendedOrder hereinshall, asprovidedin Sec 102 48of the Rules and Regulations,be adopted by the Boardand become itsfindings,conclusions, and order, and all objectionsthereto shall be deemedwaived for all purposes10 In the event that thisOrder is enforcedby a Judgment of a United StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of theNational LaborRelations Board" shallread "Posted pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe trial held at Norton, Virginia, on September 13 and 14,1972, in which we participated and had a chance to giveevidence, resulted in a decision that we hadcommitted un-fair labor practices in violation of Section 8(a)(1) and (3) ofthe National Labor Relations Act, as amended, and thisnotice isposted pursuant to that decision.The National Labor Relations Act, as amended,gives allemployees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through arepresentativethey chooseTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all such activities.In recognitionof these rights, we hereby notify our employ-ees that:WE WILL offer Wade B. Booker immediateand fullreinstatementto his former job or, if this job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for anyloss of earn-ings he may have suffered by reason of the termina-tion of his employment.WE WILL NOT discharge any of our employees be-cause they join or assist, or express the desire orintentionto join or assist, Local 2175,InternationalBrotherhood of ElectricalWorkers, AFL-CIO, orany other labor organization, or becausethey engagein concerted activities for mutual aid or protection.WE WILL NOT in any like or relatedmanner interferewith, restrain, or coerce employeesin the exercise oftheir rights to self-organization, to form labor orga-nizations, to bargain collectively throughrepresenta-tives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyand all such activities. 190DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPALACHIAN POWER COMPANYanyone.(Employer)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,DatedByor covered by any other material. Any questions concerning(Representative)(Title)this notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Building, Room 1019,Charles Center,Baltimore,Maryland 21201, TelephoneThis is an official notice and must not be defaced by301-962-2822.